DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on November 15, 2021, claims 1, 3-9 and 11-22 are pending. Claims 1, 9 and 17 are amended. Claims 2 and 10 were previously canceled. 

Allowable Subject Matter
Claims 1, 3-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 9 and 17, the prior art of record does not disclose a display device or operating method of a display device comprising the combination of:
wherein when the access right of the at least one peripheral apparatus is switched from a first host to a second host among the external hosts according to the control signal, a cursor in the display panel moved automatically from a first image of the first host moves to a second image of the second host, and the second image overlaps the first image, and blocks partial area of the first image, 
wherein when the access right of the at least one peripheral apparatus belongs the first host, the controller moves the second image away to other area once the controller detects the cursor entering the display area of the second image, 


As argued by Applicant, the previously cited prior art of Soffer (US 2015/0356045 A1) and Ferren (US 2013/0019263 A1) do not teach the feature of  “wherein when the access right of the at least one peripheral apparatus belongs the first host, the controller moves the second image away to other area once the controller detects the cursor entering the display area of the second image”. Although soffer discloses a display device with control switching to multiple display types, it does not teach wherein the access right of the cursor belonging to the first computer and the controller moves the secondary display away to the other area once the controller detects the cursor entering the secondary display of the host computer (See Applicant Remarks at pg. 11, citing Detailed Description, [0220] of Soffer). Similarly, Ferren teaches a viewing plane blocking a different viewing plane (Fig. 3A of Ferren) but does not teach the access right of the cursor belonging to one viewing plane, and detecting once the cursor enters another viewing plane and moving the category items away (Applicant Remarks at pg. 11-12).  Furthermore, it would not have been obvious to one of ordinary skill in the art to have modified the combination of Soffer and Ferren to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to do so. 
Thus, claims 1, 9 and 17 are free of and unobvious over the prior art and are allowed. The further cited references on the PTO-892 are relevant to the Field of the Invention but do not cure the deficiencies above. The remaining claims are dependent off of claim 1, 9 or 17 and are allowed as a result of their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626